UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1305


KRISTIAN TAGUINOD,

                    Plaintiff - Appellant,

             v.

AMAZON.COM INC.,

                    Defendant - Appellee,

             and

INTEGRITY STAFFING SOLUTIONS, INC.; MAHMOUD OMARI; MALIK
OMARI,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00276-HEH)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristian Taguinod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kristian Taguinod appeals the district court’s orders dismissing his complaint,

filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2012 & Supp. 2017), as time-barred, and denying reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Taguinod v. Amazon.com, Inc., No. 3:17-cv-00276-HEH

(E.D. Va. Aug. 11, 2017 & Mar. 15, 2018). We also deny Taguinod’s motion to assign

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2